Citation Nr: 9910133	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-33 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from August 1979 to 
January 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 determination by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection is currently in effect for mycosis 
fungoides, rated 30 percent disabling since January 1983, and 
for degenerative joint disease of the left knee, rated 10 
percent disabling since May 1997.  The appellant has one 
nonservice-connected disability, degenerative joint disease 
of the right knee.

2.  The appellant has been employed on a full-time basis as a 
postal clerk for the United States Postal Service since 1984, 
with no reported time lost or disciplinary actions taken as a 
result of his service-connected disabilities other than for 
routine medical appointments.

3.  In August 1997, based on the results of 
skills/aptitude/abilities psychological testing completed in 
March 1997, a VA counseling psychologist concluded that the 
appellant had neither an employment handicap nor a serious 
employment handicap based on his current work situation.

4.  The appellant's service-connected disabilities do not 
prevent him from preparing for, obtaining, or retaining 
suitable employment; he is currently employed in a position 
which is consistent with his abilities, aptitudes, and 
interests.



CONCLUSION OF LAW

The appellant does not have an employment handicap and thus 
does not meet the criteria for entitlement to benefits under 
Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3100, 3101, 3102, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 21.40, 21.51(f)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 1991); 38 C.F.R. § 21.1 
(1998).

Applicable law and VA regulations provide that a person shall 
be entitled to a rehabilitation program under Chapter 31 if 
such person is a veteran who has a service connected 
disability rating at 20 percent or more which was incurred or 
aggravated in service on or after September 16, 1940 and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A) and (B) 
(West Supp. 1998); 38 C.F.R. § 21.40(b) (1998).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of this title, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101(1) (West Supp. 1998); 38 C.F.R. § 21.51(b) (1998).  
Impairment is defined as restrictions on employability caused 
by the veteran's service connected and nonservice connected 
disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1) (1998).

An employment handicap does not exist when any one of the 
following conditions is present:
(i) The veteran's employability is not 
impaired; this includes veterans who are 
qualified for suitable employment, but do 
not obtain or retain such employment for 
reasons within their control;

(ii) the veteran's employability is 
impaired, but his or her service-
connected disability does not materially 
contribute to the impairment of 
employability; or

(iii) the veteran has overcome the 
effects of the impairment or 
employability through employment in, or 
qualification for, employment in an 
occupation consistent with his or her 
pattern of abilities, aptitudes, and 
interests and is successfully maintaining 
such employment.

38 C.F.R. § 21.51(f)(2) (1998).

The veteran's abilities to obtain or retain employment are 
not impaired if he or she has a history of current, stable, 
continuous employment.  38 C.F.R. § 21.51(e)(2) and (3) 
(1998).

As a preliminary matter, the Board notes that amendments to 
the law enacted by Congress in 1996 reestablished the 
requirement that a veteran's employment handicap must be as a 
result of a service-connected disability in order to receive 
VA vocational rehabilitation benefits.  See "The Veterans' 
Benefits Improvements Act of 1996," Pub. L. No. 104-275, 110 
Stat. 3322 (Oct. 9, 1996).  By this legislation, Congress 
amended, inter alia, 38 U.S.C. § 3101(1) to define the term 
"employment handicap" as meaning an impairment resulting in 
"substantial part" from service-connected disability for 
purposes of entitlement to Chapter 31 benefits.

The amendments to Title 38 enacted by this legislation were 
made applicable only with respect to claims of eligibility or 
entitlement to services and assistance under Chapter 31 
received on or after the date of the enactment of the Act, or 
October 9, 1996.

In 1995, prior to the enactment of Public Law 104-275, the 
United States Court of Veterans Appeals (renamed the U. S. 
Court of Appeals for Veterans Claims as of March 1, 1999) 
(the Court) found no statutory support for VA's regulations 
requiring a causal relationship between a veteran's service-
connected disability and the employment handicap.  See 
Davenport v. Brown, 7 Vet. App. 476 (1995).

In Davenport, the Court held that the requirement of 38 
C.F.R. § 21.51(c) that a veteran's service-connected 
disability must "materially contribute to the veteran's 
employment handicap" was inconsistent with 38 U.S.C.A. 
§§ 3101(1) and 3102(1)(A) and therefore, invalid as in excess 
of statutory authority.  The Court stated further, that to 
the extent that 38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii) and 
(f)(2), included the "materially contribute" language and 
required a causal nexus between a veteran's service-connected 
disability and his/her employment handicap, those regulatory 
provisions were unlawful as well.

However, inasmuch as the appellant's claim for Chapter 31 
benefits was filed in February 1997, or after the effective 
date of the enactment of Public Law 104-275, the Board is not 
bound by the Court's decision in Davenport.  Instead, the 
Board is bound to apply the aforementioned statutory changes 
to Title 38, United States Code, enacted by Public Law 104-
275.  The legislative history of Public Law 104-275 makes 
clear that Congress amended the statutory provisions cited 
above specifically in response to the Court's decision in 
Davenport.

Thus, for all intents and purposes, the enactment of Public 
Law 104-275 effectively overturned the Court's decision in 
Davenport for Chapter 31 claims filed on or after October 9, 
1996, as is the situation here.

As a result of Congress' expeditious amendments to Title 38, 
it is further noted that the VA regulations found invalid by 
the Court in Davenport did not undergo revision to achieve 
compliance with that decision.  The Board has reviewed the 
applicable law and regulatory provisions cited herein and 
finds that the term "materially contribute" used in the 
regulations is on a par with Congress' use of the term 
"substantial part" and therefore, the regulations do not 
violate the authority granted by the statute.  Used as 
adjectives, materially and substantial are synonyms of each 
other.  See Roget's II: The New Thesaurus (1988 edition).

Upon review of the record and considering the appellant's 
contentions, the Board concludes that the appellant does not 
currently have an employment handicap.  The Board 
acknowledges that he experiences some impairment, as is 
demonstrated by the combined 40 percent rating assigned for 
his service-connected disabilities: a 30 percent rating for a 
skin disorder (mycosis fungoides) that has been effective 
since January 1983 and, a 10 percent rating for degenerative 
joint disease of the left knee that has been effective since 
May 1997.  However, despite his disabilities, the record 
reflects that the appellant has maintained stable employment 
since 1984 in the same line of work as a postal clerk for the 
United States Postal Service, with no reported time lost for 
sick leave (other than for medical appointments) or 
disciplinary action taken against him because of his service-
connected skin and left knee disabilities or due to any other 
medical condition.  On this point, the Board notes by way of 
review of the claims file that the appellant has not required 
regular or frequent in/outpatient treatment for his 
disabilities in the years after service.  These facts weigh 
strongly against his claim that he is having trouble at work 
due to the "dusty" working environment that is supposedly 
wreaking havoc on his skin disorder.  As noted above, the 
disability rating for this condition has remained unchanged 
at the 30 percent level since prior to when he started 
working for the Postal Service.

Furthermore, the findings detailed above in the preceding 
paragraph are supported by the medical evidence of record.  A 
VR&C "Counseling Record - Narrative Report" prepared in 
August 1997 contained a detailed evaluation of the 
appellant's present employment situation, his past work 
experience, and his service-connected and non service-
connected disabilities, which included the results of 
skills/aptitude/abilities psychological testing completed in 
March 1997, the report of which is of record.  Based thereon, 
the VA counseling psychologist concluded that the appellant 
". . .  has been able to overcome this impairment by 
continuous employment for the past 13 years with The Postal 
Department as a mail clerk . . . This present occupation is 
suitable as he has experience and training in this field; it 
does not aggravate his disabilities; and it suits his 
interests and abilities [as measured by the results of the 
aforementioned skills/aptitude/abilities psychological 
testing completed in March 1997]."  Based on these findings, 
neither an employment handicap nor a serious employment 
handicap were found present based on his current work 
situation.  There is no competent evidence of record which 
rebuts the findings of the VA counseling psychologist, and in 
view thereof, the Board concludes that a preponderance of the 
relevant evidence is against the appellant's claim.

The Board acknowledges the appellant's expressed desire to 
improve his situation by obtaining additional training to 
seek work in the business administration and/or computer 
fields.  However, it must be pointed out the underlying tenet 
of VA's vocational rehabilitation program is to enable 
veterans "to obtain and maintain suitable employment."  In 
this case, based on the appellant's work history to date and 
the findings of the August 1997 Counseling Record - Narrative 
Report, he has achieved these ends without an objectively 
demonstrated employment handicap.  As such, his claim that he 
is working in an area that is not consistent with his 
abilities, aptitudes and interests is not in fact shown by 
the evidence of record.  Thus, his desire to obtain training 
in another field is insufficient by itself to warrant 
entitlement to Chapter 31 benefits.

Accordingly, the Board finds that the appellant does not meet 
the criteria necessary to establish eligibility for benefits 
under Chapter 31, as the record fails to show that he has an 
employment handicap.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 21.40, 21.51 (1998).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b) (West 1991).
ORDER

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

